MEMORANDUM OF DECISION.
Peter B. Thomas attempts to appeal prior to trial on his indictment for reckless conduct with a firearm, 17-A M.R.S.A. § 211 (1983), from an order of the Superior Court, Cumberland County, impounding certain tapes and transcripts of Thomas’s grand jury testimony made secretly by Thomas. We determine that no exception to the final judgment rule permits immediate appeal from such an interlocutory order. See State v. Baillargeon, 297 A.2d 896, 897 (Me.1972). See also State v. Bassford, 440 A.2d 1059, 1061 (Me.1982) and State v. LeClair, 304 A.2d 385, 386 (Me.1973) (discussing report of cases pursuant to M.R. Crim.P. 37A(b) as an exception to the final judgment rule).
The entry is:
Appeal dismissed.
All concurring.